DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/20/22 is acknowledged.
Claims 1-20, 25-33 are pending.  Claims 21-24,34-75 have been cancelled.
Claims 15-20, 25-33 has been withdrawn as being drawn to a nonelected invention.
An action on the merits 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for measuring the jagged end value, does not reasonably provide enablement for determining a level of a conditions based upon the comparison.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The breadth of the claims 
The claims are drawn to analyzing a biological sample comprises measuring a property of the first stand and/or the second strand that is proportional to a length of the first strand that overhangs the second strand; determining a jagged end value such that the value provides a collective measure that a strand overhangs anther strand in the plurality of nucleic acid molecules comparing the jagged end value to a reference value and determining a level of a condition of the individual based on the comparison.  
Therefore the claims broadly encompass correlations to determining any level of any condition that any individual based upon a comparison of the jagged end value.  As discussed below, the analysis of measuring jagged end value is described, however, the specification has not provided a description as to determining a level of a condition based upon the comparison of a jagged end value.
Nature of the Invention
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Guidance in the Specification
	The specification asserts that the degree of jagged ends may select the level of a condition, including related to a disease, disorder, pregnancy related condition (para 4).  The specification asserts that jagged ends from specific tissues may be analyzed to determine a level of cancer (para 4).  However, the specification has not described or provided guidance as to which degrees of jagged ends reflect the level of a condition.  Furthermore, the specification has not provided guidance as to what is encompassed by the term “level”.  The level of a condition could include, the presence of, the stage of, the degree of, or any number of other types of levels.  Although it appears clear that one can measure jagged ends, it is not clear which jagged ends are associated with any particular disease, disorder, pregnancy related condition nor how to determine from those comparisons any “level”.  
	The specification discloses that healthy and HCC subjects were analyzed using massively parallel paired end bisulfite sequencing (p. 50) and asserts that it suggests that overhang index could informed the likelihood of patients having cancer.  The specification discloses a jagged index ratio across clinical conditions and that depending on the cutoff value there is a associations for cirrhotic, HBV carriers, early stage, intermediate stage (p. 50). The specification asserts an analysis of healthy, inactive SLE and active SLE and following patient after treatment (p 52).  As such even for the examples, the specification disclosed different jagged ends that were measured in particular samples for specific comparisons to make a determination of particular conditions.  As such it appears that all of this analysis is specific and the skilled artisan would first have to make a determination of which jagged end values were predicted by designing experimentations that are not predictable for any sample, any end value comparisons and any level of any condition. 
The unpredictability of the art and the state of the prior art
 	Although the prior art is silent about jagged end values and associations with conditions.  The prior art does teach that genetic correlations are typically population and species dependent.  The claims appear to encompass methylation differences, and the prior art provides that these differences are also population and species dependent.  
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the unpredictability in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore the art indicates that an association of expression to a disease in one sample would not be correlative to an association to any other sample type.  
In the instant case it is unpredictable as to whether the results obtained in human individuals could be extrapolated to non-human individuals. Knowledge that particular gene such is hypermethylated in one organism (i.e. humans) does not allow one to conclude that loci will also be hypermethylated in other organisms and will be associated with an abnormal condition. In particular Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694) teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).
Level of Skill in the Art
	The level of skill in the art is deemed to be high.
Quantity of Experimentation and Conclusion
	The quantity of experimentation in this area would be extremely large since there is significant number of parameters that would have to be studied.  The claims are drawn to the association of levels of conditions based upon a comparison of a jagged end value to a reference value. Although, the specification and the art teaches specific calculations in particular genes in a particular sample from a particular species the specification does not provide guidance to associated to the breadth of the claims.  
 	To practice the invention as broadly as it is claimed, the skilled artisan would have to determine the association of any calculations based upon the comparison of a jagged end value and comparison to a reference in a large number of samples from a wide variety of species for a very wide variety of conditions types.  The specification has not provided clear guidance for such association.  Such random, trial by error experimentation is considered to be undue and highly unpredictable.  
Thus the applicants have not provided sufficient guidance to enable a skilled artisan to make the claimed invention in a manner reasonably correlated with the claimed method.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-14 are indefinite over “measuring a property of the…” in claim 1.  This phrase is unclear as it is not clear what the property encompasses.  In particular it appears that it is “proportional to a length of the first strand that overhangs the second strand”.  How is the property related to the proportional?  Further, these properties are used to determine a jagged end value, however, it is not clear what is meant or what is encompassed by the term property.  As such it is not clear how to determine the jagged end value.  Therefore the metes and bounds of the claims are unclear.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a level of condition and jagged end value. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require performing the steps of measuring a property, determining a jagged end value, comprising a jagged end value and determining a level of a condition. Neither the specification nor the claims set forth a limiting definitions for  “comparing” or “determining” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the obtaining step is that this step may be accomplished by reading information in a database or report. The comparing and determining steps may be accomplished by critical thinking processes.  Such processes that may be performed mentally constitute an abstract idea.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the additionally recited non-patent-ineligible steps of measuring methylation levels are not a practical application of the judicial exception. Rather, the steps of measuring methylation levels are part of the data gathering process required to observe the law of nature.
The claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims encompass performing any methods to analyze a biological samples. Analyzing biological samples were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification – see, para 2.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634